UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7468


IAN AULDEN CAMPBELL,

                Petitioner - Appellant,

          v.

ROY A. COOPER, III; FREDERICK HUBBARD,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02201-BO)


Submitted:   February 23, 2010             Decided:   March 4, 2010


Before WILKINSON, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ann Bach Petersen, GLOVER & PETERSEN, PA, Chapel Hill, North
Carolina, for Appellant. Clarence Joe DelForge, III, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ian    Aulden    Campbell        seeks   to    appeal           the   district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition, and denying reconsideration of that order under Fed.

R.    Civ.   P.    59(e).     The   orders      are   not    appealable            unless   a

circuit justice or judge issues a certificate of appealability.

See    28    U.S.C.     § 2253(c)(1)          (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).      A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional       claims   by    the   district      court          is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have    independently        reviewed     the     record         and        conclude   that

Campbell has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense     with     oral    argument     because         the       facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED

                                          2